IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0136
                             Filed January 28, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FLOYD FRANK EZELL JR.,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Robert A. Hutchison,

Judge.



       Floyd Ezell appeals from the sentences imposed. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Kelli Huser, Assistant Attorney

General, John P. Sarcone, County Attorney, and David Porter, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                         2


DANILSON, C.J.

      Floyd Ezell pleaded guilty to willful injury causing bodily injury, intimidation

with a dangerous weapon, and felon in possession of a firearm, in violation of

Iowa Code sections 708.4(2), 708.6, and 724.26(1) (2011), respectively.

Sentencing for the offenses was held on January 8, 2014. The State argued that

all three sentences be served consecutively; the defendant requested suspended

sentences with two years probation.

      The court sentenced Ezell to indeterminate terms of five years in prison for

willful injury, ten years in prison for intimidation with a dangerous weapon, and

five years in prison for felon in possession of a firearm. The district court agreed

with the prosecutor that the willful-injury and intimidation convictions “would not

merge since they were two separate events” but concluded those two sentences

would be served concurrently with each other. However, the court ordered the

two concurrent sentences be served consecutive to the felon-in-possession

sentence “because I view that as a different matter. It’s really a completely

separate offense and it is an enhancement that happens when you’ve been

convicted of a felony.” The court suspended the minimum fines on each count

and determined Ezell had no reasonable ability to pay attorney fees.

      On appeal, Ezell argues the district court did not state adequate reasons

for imposing incarceration instead of probation.

      We review sentencing decisions for correction of errors at law. State v.

Valin, 724 N.W.2d 440, 444 (Iowa 2006). A district court’s sentencing decision to

impose a sentence within the statutory limits is cloaked with a strong

presumption in its favor and will only be overturned for an abuse of discretion or
                                        3


defect in the sentencing procedure, such as considering impermissible factors.

State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).

       Iowa Rule of Criminal Procedure 2.23(3)(d) requires a sentencing court to

demonstrate its exercise of discretion by stating “on the record its reason for

selecting the particular sentence.” Failure to state on the record the reasons for

the sentence imposed requires the sentence be vacated and the case remanded

for amplification of the record and resentencing. State v. Marti, 290 N.W.2d 570,

589 (Iowa 1980); State v. Freeman, 404 N.W.2d 188, 191 (Iowa Ct. App. 1987).

While the reasons need not be detailed, the court must provide enough

explanation to allow appellate review of the district court’s discretion. See State

v. Hennings, 791 N.W.2d 828, 838 (Iowa 2010). Yet, the sentencing court is

generally not required to give its reasons for rejecting particular sentencing

options. State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996).

       The presentence investigation report (PSI) recommended Ezell be

sentenced to prison “[b]ased on the information gathered, verified and contained

in this report, and on the serious nature of the crime.” The district court had

presided at the defendant’s two trials—the first of which ended in a hung jury and

the second ended with the defendant’s pleas of guilty. The sentencing court

stated it was “familiar with the defendant’s version of events,” which was in the

PSI.   The district court considered the defendant’s age, prior record of

convictions, employment and family circumstances, financial circumstances, the

nature of the offenses that were committed here, and the defendant’s substance

abuse and mental health history, and sentenced the defendant as outlined

above. The sentencing order explained probation “would not provide reasonable
                                        4


protection of the public and maximum opportunity for rehabilitation.” In addition,

the sentencing order notes the court considered the defendant’s age and prior

criminal record, and concluded “probation would lessen the seriousness of the

offense.”   We find no abuse of discretion, concluding the sentencing court

provided sufficient reasons for imposition of the challenged sentence.            The

sentence is affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a), (e).

      AFFIRMED.